Taet, C. J.,
concurring. I concur since paragraph one of the syllabus will necessarily be limited to a case such as tbis involving the enforcement or protection of other than public rights but I believe that the portion of the majority opinion beginning with mention of State, ex rel. Allied Wheel Prod., Inc., v. Industrial Commission, 161 Ohio St. 555, 120 N. E. 2d 421, does not relate to any question being passed upon by the court in deciding the instant ease.
Paragraph two of the syllabus of State, ex rel. Wesselman, v. Board of Elections of Hamilton County (1959), 170 Ohio St. 30, 162 N. E. 2d 118, represents an effort by this court to reconcile the conflict between its decision in State, ex rel. Selected Properties, Inc., v. Gottfried (1955), 163 Ohio St. 469, 127 N. E. 2d 371, and its decision in and paragraph two of the sylla*93bus of State, ex rel. Libbey-Owens-Ford Glass Co., v. Industrial Commission (1954), 162 Ohio St. 302, 123 N. E. 2d 23.
Probably, it would have been better to choose between those two decisions rather than to endeavor to so reconcile them. As I see it, the decision in the instant case probably disapproves of the parts of the decisions in the Selected Properties case and in State, ex rel. Killeen Realty Co., v. City of East Cleveland (1959), 169 Ohio St. 375, 160 N. E. 2d 1, that are inconsistent with paragraph two of the syllabus of the Libbey-Owens-Ford case and with paragraph one of the syllabus of the instant case. Also, it seems to me that not only State, ex rel. Spiccia, v. Abate, Bldg. Commr. (1965), 2 Ohio St. 2d 129, 207 N. E. 2d 234, but also the decisions in State, ex rel. Feighan, v. Green et al., Bd. of Elections (1960), 171 Ohio St. 263, 169 N. E. 2d 551, and State, ex rel. Shoeman, v. Deuber (1963), 175 Ohio St. 357, 358, 195 N. E. 2d 110, and certain dicta in State, ex rel. Lorain County Savings & Trust Co., v. Board of County Commrs. of Lorain County (1960), 171 Ohio St. 306, 170 N. E. 2d 733, and State, ex rel. Grant, Exr., v. Kiefaber et al, Montgomery County Planning Comm. (1960), 171 Ohio St. 326, 170 N. E. 2d 848, are inconsistent with our conclusions^ in the instant case.
It is not necessary to consider whether paragraph two of the syllabus of State, ex rel. Wesselman, v. Board of Elections of Hamilton County, supra (170 Ohio St. 30), may represent a correct statement of law in a case such as that, which involved primarily the enforcement or protection of public rights.